Exhibit 10(u)

OMNIBUS AMENDMENT

TO

OUTSTANDING GRANTS UNDER

CLEVELAND-CLIFFS INC 1992 INCENTIVE EQUITY PLAN

(AS AMENDED AND RESTATED AS OF MAY 13, 1997)

THIS OMNIBUS AMENDMENT is made this 13th day of January, 2009, by Cliffs Natural
Resources Inc. (the “Company”).

WITNESSETH:

WHEREAS, from time to time the Company has granted restricted shares,
performance shares, retention units and restricted share units to certain
participants under the Cleveland-Cliffs Inc 1992 Incentive Equity Plan (As
Amended and Restated as of May 13, 1997) (the “Plan”) as such grants are set
forth in certain Restricted Shares Agreements and Participant Grant and
Agreements (the “Agreements”); and

WHEREAS, it is the desire of the Company to amend such Agreements in order to
require that Plan participants’ tax withholding requirements relating to any
grants under the Plan be automatically satisfied out of the grants; and

WHEREAS, the Company has the power to amend such Agreements with the written
consent of the grantee; and



--------------------------------------------------------------------------------

NOW, THEREFORE, effective as of January 13, 2009 with respect to all currently
outstanding grants under the Plan, the Company hereby amends all currently
outstanding Agreements issued under the Plan as follows:

(1) The Agreements are hereby amended such that any “Withholding Taxes”
provisions or similar provisions shall be deleted and the following new
provision will be substituted in lieu thereof to read as follows:

“The Company shall withhold the minimum amount of taxes which it determines it
is required by law or required by the terms of the Cleveland-Cliffs Inc 1992
Incentive Equity Plan (As Amended and Restated as of May 13, 1997) (for purposes
of this paragraph, the “Plan”) to withhold in connection with any recognition of
income incident to this Plan payable in cash or Common Shares to a Grantee or
beneficiary. In the event of a taxable event occurring with regard to Common
Shares on or after the date that the Common Shares become nonforfeitable, the
Company shall reduce the Common Shares owed to the Grantee or beneficiary by the
fewest number of such Common Shares owed to the Grantee or beneficiary such that
the Fair Market Value of such Common Shares shall equal (or exceed by not more
than the Fair Market Value of a single Common Share) the Grantee’s or other
person’s “Minimum Withholding Tax Liability” resulting from such recognition of
income. The Company shall pay cash equal to such Fair Market Value to the
appropriate taxing authority for purposes of satisfying such withholding
responsibility. If a distribution or other event does not result in any
withholding tax liability as a result of the Grantee’s election to be taxed at
an earlier date or for any other reason, the Company shall not reduce the Common
Shares owed to the Grantee or beneficiary. For purposes of this paragraph, “Fair
Market Value” shall mean the latest available closing price per share of a
Common Share on the New York Stock Exchange or other recognized market if the
stock does not trade on the New York Stock Exchange at the relevant time. For
purposes of this paragraph, a person’s “Minimum Withholding Tax Liability” is
the product of: (a) the aggregate minimum applicable federal and applicable
state and local income withholding tax rates on the date of a recognition of
income incident to the Plan; and (b) the Fair Market Value of the Common Shares
recognized as income to the Grantee or other person determined as of the date of
recognition of income, or other taxable amount under applicable statutes. If not
otherwise defined in this paragraph or this Agreement, capitalized terms shall
have the meanings ascribed to them in the Plan.”

[signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, a duly authorized officer of the Company has caused this
Omnibus Amendment to be executed this 13th day of January, 2009.

 

CLIFFS NATURAL RESOURCES INC. By:    

GRANTEE ACKNOWLEDGMENT AND CONSENT:

In accordance with the foregoing, I acknowledge that I have read and understand
the Omnibus Amendment and consent to the terms of this Omnibus Amendment
applying to all of my outstanding grants under the Plan.

 

   Grantee    Date

 

3